Title: To John Adams from C. W. F. Dumas, 17 June 1785
From: Dumas, C. W. F.
To: Adams, John


          
            Monsieur,
            Lahaie 17e. Juin 1785
          
          V. E. Verra par les copies ci-jointes, qu’il ne s’est agi que de rendre à ces Messieurs d’Amsterdam un service, qu’ils me demandoient instam̃ent, & auquel j’ai cru, & devois croire, ne pouvoir honnêtement me soustraire, quand même vous ne m’auriez pas recom̃andé le soin de vos Livres: ce qu’ils ignoroient quand ils m’écrivirent la premiere de ces Lettres.
          Je viens de recevoir l’honorée vôtre du 13e. court., & aurai l’hoñeur d’y répondre l’ordinaire prochain. Le temps ne me permettant plus d’ajouter à celle-ci, que les temoignages du respect avec lequel je suis avec ma famille, De Votre Excellence le très-humble & trèsobéissant serviteur
          
            Cwf Dumas
          
          
            Ma Lettre alloit partir, quand Mr. Fagel m’a envoyé sa ci-jointe, pour vous l’acheminer.
          
         
          TRANSLATION
          
            Sir
            The Hague, 17 June 1785
          
          Your excellency will see by the copies enclosed herein that it was only a matter of rendering a service to the gentlemen of Amsterdam, for which they were requesting me insistently and which I did not believe and ought not believe I was capable of honestly avoiding even if you had not entrusted the care of your books to me, of which they were not aware when they wrote me the first of these letters.
          I have just received your honored letter of the 13th of this month and will have the honor to respond upon the next regular post. Time does not permit me to add more to the present letter than the affirmation of the respect with which I am, with my family, your excellency’s most humble and most obedient servant
          
            Cwf Dumas
          
          
            My letter was about to depart when Mr. Fagel sent me the one attached hereto, in order to send it along to you.
          
        